Exhibit 10.5

FIRST AMENDMENT

TO

AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

OF

OZ ADVISORS II LP

August 30, 2019

This First Amendment (this “Amendment”) to the Amended and Restated Agreement of
Limited Partnership of OZ ADVISORS II LP, a Delaware limited partnership (the
“Partnership”), dated as of February 7, 2019 (as amended, supplemented or
modified from time to time, the “Partnership Agreement”) amends the Partnership
Agreement as set forth herein. All capitalized terms used but not otherwise
defined herein shall have the meanings ascribed to them in the Partnership
Agreement.

WHEREAS, Sculptor Capital Holding Corporation (f/k/a Och-Ziff Holding
Corporation), a Delaware corporation, as general partner of the Partnership (the
“General Partner”) desires to change the name of the Partnership from “OZ
Advisors II LP” to “Sculptor Capital Advisors II LP”;

WHEREAS, pursuant to Section 2.2 and Section 10.2 of the Partnership Agreement,
the General Partner may amend the Partnership Agreement to change the name of
the Partnership; and

WHEREAS, (a)(i) the name of the General Partner will be changed to “Sculptor
Capital Holding Corporation” and (ii) the name of Och-Ziff Capital Management
Group Inc., a Delaware corporation, will be changed to “Sculptor Capital
Management, Inc.”, with each name change listed above in this clause (a) to
become effective at 12:01 a.m. Eastern Time on September 12, 2019, and (b)(i)
the name of OZ Management LP, a Delaware limited partnership, will be changed to
“Sculptor Capital LP” and (ii) the name of OZ Advisors LP, a Delaware limited
partnership, will be changed to “Sculptor Capital Advisors LP”, with each name
change listed above in this clause (b) to become effective at 12:02 a.m. Eastern
Time on September 12, 2019.

NOW, THEREFORE, in consideration of the mutual promises and agreements herein
made and intending to be legally bound hereby, the Partnership Agreement shall
hereby be amended as follows:

1. The definition of “Och-Ziff” in Section 1.1 of the Partnership Agreement is
hereby amended in its entirety by the following and all references to “Och-Ziff”
in the Partnership Agreement shall be deemed to be references to “Sculptor”:

“Sculptor” means Sculptor Capital Management, Inc. (f/k/a Och-Ziff Capital
Management Group Inc.), a Delaware corporation, and any successor thereto.

2. The definition of “Och-Ziff Board” in Section 1.1 of the Partnership
Agreement is hereby amended in its entirety by the following and all references
to “Och-Ziff Board” in the Partnership Agreement shall be deemed to be
references to “Sculptor Board”:

“Sculptor Board” means the Board of Directors of Sculptor.

3. The definition of “Och-Ziff Group” in Section 1.1 of the Partnership
Agreement is hereby amended in its entirety by the following and all references
to “Och-Ziff Group” in the Partnership Agreement shall be deemed to be
references to “Sculptor Group”:

“Sculptor Group” means Sculptor and its Subsidiaries (including the Operating
Group Entities), their respective Affiliates, and any investment funds and
accounts managed by any of the foregoing.



--------------------------------------------------------------------------------

4. The definition of “Och-Ziff Incentive Plan” in Section 1.1 of the Partnership
Agreement is hereby amended in its entirety by the following and all references
to “Och-Ziff Incentive Plan” in the Partnership Agreement shall be deemed to be
references to “Sculptor Incentive Plan”:

“Sculptor Incentive Plan” means the Och-Ziff Capital Management Group LLC 2013
Incentive Plan (as amended, modified, supplemented or restated from time to
time), or any predecessor or successor plan.

5. The Partnership Agreement is hereby amended by replacing Section 2.2 thereof
in its entirety by the following:

Section 2.2 Partnership Name. The name of the Partnership is “Sculptor Capital
Advisors II LP”. The name of the Partnership may be changed from time to time by
the General Partner.

6. The Partnership Agreement is hereby amended by replacing Section 10.14
thereof in its entirety by the following:

Section 10.14 Ownership and Use of Name. The names “Sculptor” and “OZ” are the
property of the Partnership and/or its Affiliates and no Partner, other than the
General Partner (subject to the second sentence of this Section 10.14 and the
terms of the Governance Agreement), may use (a) the names “Sculptor,” “Sculptor
Capital,” “Sculptor Capital Management,” “Sculptor Capital Management, Inc.,”
“Sculptor Capital Holding Corporation,” “Sculptor Capital LP,” “Sculptor Capital
Advisors LP,” “Sculptor Capital Advisors II LP,” “OZ,” “Och,” “Och-Ziff,”
“Och-Ziff Capital Management Group,” “Och-Ziff Capital Management Group LLC,”
“Och-Ziff Holding Corporation,” “Och-Ziff Holding LLC,” “OZ Advisors LP,” “OZ
Advisors II LP” or “OZ Management LP” or any name that includes “Sculptor,”
“Sculptor Capital,” “Sculptor Capital Management,” “Sculptor Capital Management,
Inc.,” “Sculptor Capital Holding Corporation,” “Sculptor Capital LP,” “Sculptor
Capital Advisors LP,” “Sculptor Capital Advisors II LP,” “OZ,” “Och,”
“Och-Ziff,” “Och-Ziff Capital Management Group,” “Och-Ziff Capital Management
Group LLC,” “Och-Ziff Holding Corporation,” “Och-Ziff Holding LLC,” “OZ Advisors
LP,” “OZ Advisors II LP” or “OZ Management LP” or any variation thereof, or any
other name of the General Partner or the Partnership or their respective
Affiliates, (b) any other name to which the name of the Partnership, the General
Partner, or any of their Affiliates is changed, or (c) any name confusingly
similar to a name referenced or described in clause (a) or (b) above, including,
without limitation, in connection with or in the name of new business ventures,
except pursuant to a written license with the Partnership and/or its Affiliates
that has been approved by the General Partner. The General Partner may use and
permit others to use the names and marks “Och”, “Ziff” and “Och-Ziff” in
connection with the business of the Partnership until and including December 31,
2019, following which the General Partner shall cease using such names and marks
as names, trademarks or service marks; provided, however, that the foregoing
shall not prevent (i) the Och-Ziff Group from continuing to use such names and
marks as expressly required by applicable law, regulation or order, and (ii) the
Och-Ziff Group from referring to its former name and mark (for example,
“formerly known as the Och-Ziff Group”).

7. All references, as applicable, in the Partnership Agreement to (i) “Och-Ziff
Holding Corporation” shall be deemed to refer to “Sculptor Capital Holding
Corporation (f/k/a Och-Ziff Holding Corporation),” (ii) “OZ Management LP” shall
be deemed to refer to “Sculptor Capital LP (f/k/a OZ Management LP),” (iii) “OZ
Advisors LP” shall be deemed to refer to “Sculptor Capital Advisors LP (f/k/a OZ
Advisors LP),” (iv) “OZ Advisors II LP” shall be deemed to refer to “Sculptor
Capital Advisors II LP (f/k/a OZ Advisors II LP)” and (v) “Och-Ziff Capital
Management Group Inc.” shall be deemed to refer to “Sculptor Capital Management,
Inc. (f/k/a Och-Ziff Capital Management Group Inc.).”

8. Except as specifically amended hereby, the terms, covenants, provisions and
conditions of the Partnership Agreement shall remain unmodified and continue in
full force and effect and, except as amended hereby, all of the terms,
covenants, provisions and conditions of the Partnership Agreement are hereby
ratified and confirmed in all respects.



--------------------------------------------------------------------------------

9. This Amendment shall be governed by, interpreted, construed and enforced in
accordance with the laws of the State of Delaware without regard to choice of
law rules that would apply the law of any other jurisdiction.

* * * *

This Amendment shall become effective at 12:02 a.m. Eastern Time on
September 12, 2019.

[The rest of this page is intentionally blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment is executed and delivered as of the date
first written above by the undersigned.

 

GENERAL PARTNER: SCULPTOR CAPITAL HOLDING CORPORATION, a Delaware corporation
By:  

/s/ Wayne Cohen

Name:   Wayne Cohen Title:   President and Chief Operating Officer